Citation Nr: 1620525	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  08-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2014 rating decision, the RO granted service connection for numbness of the left upper extremity (left index and middle fingers), evaluated as 30 percent disabling, effective June 29, 2007, the date of the Veteran's original claim.

In November 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans' Law Judge (AVLJ).  Transcripts of these hearings have been associated with the claims file.

This case was previously before the Board in March 2012, July 2014, and November 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his cervical radiculopathy of the left upper extremity is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for cervical radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for cervical radiculopathy of the left upper extremity, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran contends that his cervical radiculopathy of the left upper extremity is etiologically related to active service.  Based on the analysis below, and affording him the benefit of the doubt, the Board agrees and determines that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2012 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a penetrating shrapnel injury to the left lateral neck with sensory damage to the brachial plexus, with residual loss and numbness of the left second and third fingers, and retained 6mm shrapnel fragment in the soft tissue above the left pulmonary apex.  The Veteran was further diagnosed with cervical degenerative disc disease with multiple HNP and secondary chronic bilateral radiculopathy.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A January 1969 service treatment report (STR) noted that he received a penetrating wound to his left neck brachial plexus and nerve from a fragment of an M-79 round.  The Board notes that the Veteran's DD Form 214 lists that the Veteran earned a Purple Heart for his service.

Affording the Veteran' the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  A January 1969 STR noted that at discharge from the hospital after the explosion, the Veteran was noted to have residual numbness of 80 percent of his left index and middle fingers.  In a July 1984 private treatment report, the Veteran was diagnosed with radiculitis.  In his September 210 travel board hearing, the Veteran testified that after he was injured by the shrapnel during active service, he had tingling and numbness in his hands.  He noted that he dropped things and sometimes could not feel what he was holding.  

In an April 2012 C&P examination report, the Veteran was diagnosed with a penetrating shrapnel injury to the left lateral neck with sensory damage to the brachial plexus, with residual loss and numbness of the left second and third fingers, and retained 6mm shrapnel fragment in the soft tissue above the left pulmonary apex.  The Veteran was further diagnosed with cervical degenerative disc disease with multiple HNP and secondary chronic bilateral radiculopathy.  The Veteran reported that he was on patrol when an M-79 marking round struck a branch of a tree above him, exploding the ordinance and causing a penetrating would in his left lateral lower neck, which struck the left brachial plexus.  The Veteran was hospitalized and when he was discharged, he was noted to have residual numbness of 80 percent of the left index and middle fingers.  He reported numbness in varying areas of his left upper extremity over the past ten years.  Currently, the Veteran noted that he had decreased sensation of both hands and all fingers.  

The VA examiner reported that the Veteran had radiculopathy and radicular pain that was constant.  While the examiner opined that it was less likely than not that the Veteran's left upper extremity radiculopathy was caused by or a result of his active service, the examiner went on to opine that the Veteran's shrapnel injury of the left brachial plexus was at least as likely as not incurred in or caused by his in-service injury, event, or illness.  The rationale was that the Veteran's STRs clearly indicate a shrapnel injury from an M-79 grenade explosion, and the hospital narrative summary indicated that the Veteran had residual numbness of 80 percent of his left index and middle fingers.  

As mentioned in the Introduction, the Board notes that in an October 2014 rating decision, the Veteran was granted service connection for numbness of the left upper extremity (left index and middle fingers).  Based on the above medical opinion that the Veteran's in-service injury led to his residual numbness of his left index and middle fingers, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's numbness in his left upper extremity is the same as his cervical radiculopathy of the left upper extremity.  As such, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for cervical radiculopathy of the left upper extremity is granted effective June 29, 2007.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


